Citation Nr: 0807423	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a neck disability.  

ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 until 
August 1973.  

The matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Columbia, South Carolina.

On December 2, 2005, the Board remanded the appeal to the 
Regional Office in Columbia, South Carolina via the Appeals 
Management Center for further development.  The RO has 
completed the requested further development, the veteran was 
medically examined on June 5, 2007, and the RO issued a 
Supplemental Statement of the Case (SSOC) on June 19, 2007, 
in which the information requested in the Remand Order was 
provided.  


FINDING OF FACT

The veteran's cervical neck disability is characterized as a 
condition in which the range of motion of her cervical spine 
is moderately limited, with forward flexion is consistently 
demonstrated in excess of 15 degrees, and without chronic 
neurologic manifestations.  


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 20 percent for a neck disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4, including § 4.71(a), Diagnostic Code 5290 
(2003) and Diagnostic Code 5237 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist an appellant in 
substantiating his or her claim for VA benefits.  In this 
respect, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

In addition, for an increased-compensation claim, section § 
5103(a) also requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U. S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claim and that the requirements of the VCAA have been 
satisfied.  

The veteran filed her claim in January 2003, indicating that 
her service-connected cervical spine disability had increased 
in severity and further noting its effects on her 
employability.  VA sent a letter to the veteran in March 2003 
that focused on that information necessary to substantiate 
her claim, that information the veteran should provide and 
the evidence the VA would seek on her behalf after learning 
where she had been treated.  The letter similarly advised the 
veteran that it was her responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.  In addition, 
VA sent additional notices in December 2005, January 2006, 
and March 2006, again advising the appellant of the evidence 
it had received in connection with the claim, and generally 
describing the evidence necessary to substantiate the claim 
for an increased disability rating.  

With respect to the notice requirements particular to 
increased rating claims, here, as noted, the appellant filed 
her claim in January 2003.  At that time, her cervical spine 
disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5290.  Such Diagnostic Code is premised upon criteria that 
are satisfied by demonstrating a noticeable worsening or 
increase in severity of the disability.  (See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, as in effect in January 2003, 
requiring only that the cervical spine disability be 
"slight, moderate, or severe" in order to warrant a higher 
disability rating.)  The RO's letter in March 2003 advised 
the appellant to submit or identify evidence showing that the 
service-connected disability had increased in severity.  She 
was advised that she could submit medical or lay evidence in 
support of the claim.  In addition, the letter requested that 
the veteran provide the dates and places of treatment from VA 
treatment facilities in order that the VA could obtain these 
records.  It also requested that the veteran provide doctor's 
statements, physical and clinical findings, results of 
laboratory tests and x-rays, and dates of examinations and 
tests.  

While the March 2003 letter did not tell the appellant to 
submit evidence describing the effect that worsening 
disability had on the claimant's employment and daily life, 
here, as a result of the appellant's submissions addressing 
and acknowledging these factors, there is no prejudice as a 
result of any defective notice.  Here, the appellant 
demonstrated knowledge by submitting evidence addressing the 
effect of the disability on her employment and daily life.  
She described the effects on her employment and daily life at 
the time of her application in January 2003, and in response 
to a VA letter in January 2006.  In addition, a detailed 
history concerning the effects of the disability on 
employment and on daily life was obtained and recorded by the 
VA examiner during examination in June 2007.  Accordingly, 
the Board finds that the purpose of § 5103(a) notice has not 
been frustrated, and any notice errors did not effect the 
essential fairness of the adjudication.  

As it pertains to VA's duty to assist the appellant in the 
development of her claim, the Board's initial review of the 
file in December 2005 determined that certain of the medical 
evidence identified by the veteran was not present in the 
claim's file.  In remanding the matter in December 2005, 
therefore, the Board required that the Regional Office, via 
the Appeals Management Center, obtain or attempt to obtain 
the following: any medical treatment records from VAMC Boston 
for 1985; from the VAMC in Lowell, Massachusetts for the 
period 1980-1985; any reports of private treatment since 
October 2003 pertaining to the veteran's service connected 
neck disability; any records of medical treatment afforded 
the veteran at VAMC Charleston, SC, subsequent to January 
2004; and that the RO schedule the veteran for a VA 
orthopedic examination to ascertain the nature and severity 
of her service connected neck/cervical spine disability.

Upon completion of the further development and requested VA 
orthopedic examination, during which the entire claims folder 
was reviewed by the examiner, the Regional Office 
readjudicated the claim.  The Rating Specialist, in her June 
19, 2007 determination, considered, in addition to the 
evidence originally present in the claims folder from VAMC 
Charleston for the period January 2003-January 2004: medical 
records from VAMC Charleston for the period October 2002 
through January 2007; medical records from Palmetto Spine, 
received November 24, 2006; the reply from VAMC, Boston 
reporting  they had no records for the veteran, received 
November 21, 2006; the response from VAMC, Lowell, 
Massachusetts, reporting the Lowell VAMC file room has no 
records for the veteran, received June 26, 2006; and the VA 
examination report by VAMC, Charleston, SC, dated June 5, 
2007.  In the June 23, 2007 RO cover letter accompanying the 
June 19, 2007 readjudication and Supplemental Statement of 
the Case (SSOC) in which the Rating Specialist found that 
entitlement to a disability in excess of 20 percent for a 
neck disability remains denied, the veteran was advised to 
provide any comment concerning the additional information.  
No comment or additional information was provided by the 
veteran.  

Thus, the Board finds that VA substantially complied with its 
remand directive and has assisted the appellant in developing 
her claim.  

Under these circumstances, the Board is satisfied that the 
veteran has also been adequately informed of the need to 
submit relevant evidence in her possession.  Moreover, the 
Board finds that the notice requirements of the VCAA have 
been substantially met, and any deficiencies constitute no 
more than harmless error.  

II.  Analysis

The veteran is seeking an increased rating for her neck 
disability, which is currently assigned a 20 percent 
disability rating.  Disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§  1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.   

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  In evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the scheduler criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) 
(diagnostic codes that provide ratings solely based on loss 
of range of motion must consider functional loss and factors 
of joint disability attributable to pain).

A brief review of the history of this appeal reveals the 
following.  In a June 1978 rating decision, the veteran was 
awarded service connection for 'stiff neck; cervical muscle 
spasm,' and a 20 percent disability rating was assigned.  In 
a subsequent April 1983 VA rating examination, the veteran 
stated that she continued to have problems and continued to 
receive treatment at VAMC for these problems.  The 
examination noted posterior cervical spine muscle spasm with 
mild limitation of motion and pain on turning the head 
laterally and down.  Forward bending was 55 degrees, backward 
bending 40 degrees, lateral bending 30 degrees and rotation 
40 degrees.  The physician's progress notes stated: 
"Condition has remained same as before."  The 20 percent 
rating determination was confirmed and continued.  

In January 2003, the veteran requested re-evaluation of her 
service-connected disability, stating: "I have grown 
considerably worse in the ensuing years and wish to request a 
re-evaluation of this condition, as it is becoming 
increasingly more difficult to function in the workplace." 
The March 2003 notice letter to the veteran, addressed above, 
followed.  The veteran was examined by VA in March 2003.  
Range of motion on extension was 45 degrees, flexion 40 
degrees, lateral bending 20 degrees in each direction, and 
cervical rotation 45 degrees in each direction.  

This compares in the June 2007 VA examination in which the 
veteran demonstrated 15 degrees of extension, 30 degrees of 
flexion, lateral bending of 20 degrees in each direction, and 
cervical rotation 45 degrees in each direction.  The 2007 
examination was marked by the veteran's admission to the 
examiner, noted in the report that her demonstrated mobility 
was limited during this examination by fear of pain rather 
than by pain or an actual inability to move.  As stated by 
the examiner: "The observed decrease in neck mobility is 
admittedly due to fear of pain rather than actual inability 
to move."

The veteran presented for the 2007 examination with no 
objective evidence of pain, no spasms, and no tenderness.  
Spine posture was normal.  Sensory responses in both upper 
extremities were normal, as was strength in all muscle 
groups.  Tendon reflexes were 1+ at both elbows, and grip 
strength was normal bilaterally.  This stands in contrast to 
the 2003 VA examination in which she had subjective 
complaints of shoulder pain, arm pain, and hand pain with 
numbness.  She also claimed in 2003 that her shoulder pain 
was localized in the acromioclavicular joints, right greater 
than left, and was accompanied by clicks and pops in those 
regions.  She likewise described in 2003 a pain in the volar 
aspect of both elbows and numbness in both thumbs and little 
fingers.  In 2003, she had been employed as a warehouse 
worker, which involved lifting, but she stated that she 
avoided heavy lifting due to pain.  By 2007, she had left 
warehouse duties and was employed as a courier with less 
physically demanding responsibilities.

A review of x-rays of her cervical spine during the 2007 
examination demonstrated normal anatomical alignment of 
visualized vertebral bodies, moderate right and mild left 
neural foramina narrowing of C4/5 and C5/6, unremarkable 
paravertebral soft tissues, and the presence of disc space 
narrowing from C4 through C7.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

During the course of the appeal, the Diagnostic Code under 
which the service-connected neck disability was rated was 
amended.  

The former Diagnostic Code 5290 [limitation of motion, 
cervical spine], applicable when the March 2003 examination 
was performed, provides for a 30 percent evaluation for 
severe limitation of motion of the cervical spine, while a 20 
percent evaluation is warranted for moderate limitation of 
motion of the cervical spine. Diagnostic Code 5290 (2002).

The Board observes that the words "moderate," and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  See 38 C.F.R. § 4.6 (2007).  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. §§ 4.2, 4.6 (2007).

The former Diagnostic Code 5290 assigned ratings based on a 
determination as to whether limitation of motion of the 
cervical spine is severe, moderate or slight.  The March 2003 
VA examiner described the limitation on the range of motion 
of the cervical spine as moderate.  He found range of motion 
to be limited on lateral rotation, extension and flexion.  He 
found that the subjective symptoms were compatible with the 
objective x-ray findings.

Similar to the prior 1978, 1983 and 2003 examinations, the 
June 2007 VA examination found the veteran's neck had a 
nearly uniform range of motion, whether extension, flexion, 
or lateral motion, to that observed in 2003.  The differences 
in extension and flexion were explained by the veteran 
herself as related to the fear of pain, rather than any 
increase in limitation of motion.  As noted earlier, the 
veteran was initially assigned a 20 percent rating for her 
neck disability in 1978 pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  This was confirmed with no noted 
change in the 1983 examination.  A 30 percent rating was the 
highest rating available under former Diagnostic Code 5290 
for severe limitation of motion of the cervical spine.  
Accordingly, based upon the evidence of record, the Board 
finds that the limitation of motion of the cervical spine is 
appropriately characterized as moderate, thus warranting a 20 
percent, but not greater, evaluation.  

In light of the veteran's report of experiencing recurring 
pain, however, the Board must address the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2006).  See DeLuca, supra.

The June 2007 examiner noted recurrent neck pain as the 
primary complaint and that moderate right and mild left 
neural foramina narrowing of C4/5 and C5/6 accompanied by the 
presence of disc space narrowing from C4 to C7 were the 
primary factors in limiting the veteran's cervical motion. 
Similarly, the May 1978, the April 1983, and the March 2003 
VA examiners found that the veteran was limited by 
significant pain and stiffness as well as objectively 
verifiable symptomatology.  Associated private outpatient 
treatment records also document neck pain.  Therefore, the 
Board concludes that while the purely objective evidence 
supports a finding of moderate limitation of spinal motion, 
the evidence of related pain was factored in to this 
disability determination.  Moreover, in light of the June 
2007 examination findings noting "no DeLuca criteria," the 
Board finds that the assignment of an evaluation in excess of 
20 percent is not warranted.  

As discussed in detail above, the Board places great 
probative weight in the June 5, 2007 VA examination.  While 
the Board has carefully considered all evidence of record, it 
has placed particular emphasis on the June 5, 2007 
examination which was extremely thorough, conclusions were 
well researched, and findings with respect to cervical pain 
are entirely consistent with the findings of previous 
examinations.  In addition, the examiner in June 2007 
reviewed all prior examination reports.  

In short, because the veteran's limitation of cervical spine 
motion has been in part attributed to pain, and as her pain 
symptomatology has been medically related to the service-
connected disorder and factored into the examiner's 
determination of disability, the Board finds that an 
increased rating based on additional functional impairment 
due to pain is not warranted in this case.  There is not 
support in the record for an increased rating based on 
objective clinical evidence of functional loss due to 
weakness, fatigue or incoordination or lack of endurance. 

During the pendency of this appeal, the regulations for 
evaluating disabilities of the spine were amended.  See 68 
Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 
26, 2003); see also 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  
This most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders from 5235 to 5243, and 
spine disorders are now rated under the "General Rating 
Formula for Diseases and Injuries of the Spine".  The 
amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation 
purposes.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2004).  

Moreover, the revised rating criteria specifically consider 
whether or not the disability includes symptoms such as 
pain.  The fact that the revised criteria include symptoms 
such as pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

Under the revised rating criteria, a rating in excess of 20 
percent for the cervical spine disability is warranted when 
forward flexion of the cervical spine is limited to 15 
degrees or less; or, when there is favorable ankylosis of 
the entire cervical spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  

In this case, there is no medical evidence diagnosing 
ankylosis of the veteran's cervical spine, and there are 
none of the above symptoms indicative of unfavorable 
ankylosis.  In addition, the veteran has consistently 
demonstrated cervical spine range of motion in excess of 15 
degrees.  In this respect, the June 2007 VA examination 
noted forward flexion of 30 degrees, without objective 
evidence of pain on motion, and the examiner in March 2003 
noted cervical flexion to 40 degrees.  

For these reasons, the Board finds that the evidence does not 
support an increase in the current 20 percent rating under 
the revised rating criteria for rating the veteran's neck 
disability, currently characterized as degenerative joint 
disease.  

The Board has also considered whether a higher rating is 
warranted under other potentially applicable Diagnostic 
Codes.  Here, however, there is no persuasive evidence 
showing that the disability results in separately compensable 
neurologic abnormalities.  Moreover, the examiner in June 
2007 opined that any right upper extremity symptoms were 
unrelated to any cervical radiculopathy.  In addition, she is 
not shown to have intervertebral disc disease.  Thus review 
of her claim under other Diagnostic Codes pertaining to 
incapacitating episodes is not appropriate.  (See, e.g., 
4.71a, Note 1, Diagnostic Code 5243.)  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's neck 
disability, including any effects on the veteran's earning 
capacity and her ordinary activity, as well as the pain she 
has been suffering and will be asked to endure.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also applied 
all pertinent aspects of 38 C.F.R. Parts 3 and 4.  The 
current evidence is consistent, in and of itself, with no 
more than a 20 percent rating for degenerative joint disease 
of the cervical spine, the pain element as set forth in 38 
C.F.R. §§ 4.40 and 4.45 having been considered in determining 
the current disability level.  The Board has considered the 
benefit of the doubt rule in this case, and as the evidence 
does not approach equipoise, that rule is inapplicable.  See 
38 U.S.C.A. §§ 5017(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

As noted above, the purpose of the Schedule for Rating 
Disabilities is to assign percentage ratings that are 
intended to represent, as far as practicably can be 
determined, the average impairment in earning capacity 
resulting from service connected diseases and injuries and 
their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1.  In the exceptional case where the scheduler criteria 
are inadequate, an "extra schedular" evaluation may be 
appropriate if the case presents an unusual disability 
picture with related factors such as frequent 
hospitalizations or marked interference with employment.  38 
C.F.R. § 3.321(b).  In the present case, there is no evidence 
in the record that the veteran's cervical spine disorder 
alone has required frequent periods of hospitalization or 
marked interference with employment, beyond that contemplated 
by the current 20 percent disability rating.  Rather, the 
veteran has indicated that she missed work due to her 
disability approximately once or twice a month.  As such, the 
Board finds that the scheduler criteria are adequate to 
evaluate her disability, and there is no basis to consider 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

Accordingly, as a preponderance of the evidence does not 
support an increased disability rating, the claim is denied. 


ORDER

Entitlement to a rating in excess of 20 percent for a neck 
disability is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


